My delegation and I warmly 
congratulate you, Mr. President, on your election to the 
high office of President of the General Assembly. I salute 
you as a distinguished son of our Caribbean community 
and I pledge Guyana’s unwavering support towards 
the successful execution of your important duties. I 
would also like to pay tribute to your predecessor, His 
Excellency Mr. Vuk Jeremi., for his valuable service to 
the Organization. And I take this occasion to reiterate 
our thanks to the Secretary-General, His Excellency 
Mr. Ban Ki-moon, for his leadership and dedication to 
the United Nations.

I would also like to take this opportunity to express 
our solidarity with and deepest condolences to the 
Government and people of Kenya in the wake of the 
recent terrorist attacks there, which resulted in the loss 
of life and great pain to the people of that nation.

Barely 800 days remain until the deadline for the 
Millennium Development Goals (MDGs) is reached 
and a post-2015 development agenda launched. It is 
appropriate, therefore, that the Assembly has been 
invited to focus its attention on the theme of “The post-
2015 development agenda: setting the stage”. A review 
of our experience to date will reveal that the world as 
a whole has witnessed substantial progress towards the 
achievement of the Millennium Development Goals. 
However, prospects vary significantly within and across 
countries and regions, and a large number of countries 
are likely to come short in achieving the Goals.

Health and education challenges threaten the 
sustainability of hard-earned socioeconomic gains. 
Today, still more than 1 billion people live in extreme 
poverty and one in eight persons on the planet — among 
them 200 million children — suffer from chronic 
undernourishment. In addition, we still have 57 million 
children who are out of school. This needs to be 
urgently corrected. We must also pay special attention 
to the quality of education in order to develop a 
generation of global citizens who are capable of rising 
to the challenges of the future. To this end, Guyana 
supports the Secretary-General’s Global Education 
First Initiative as an instrument for the development 
of meaningful solutions to the challenges regarding 
access to and quality of education.

If we are to make this world a better place for 
everyone, we must also address the issue of inequality. 


Income distribution continues to be skewed in favour 
of the rich nations and rich persons within nations. 
This gap has grown dangerously wide. Needless to say, 
inequality leads to great discontent and social unrest. 
At the heart of many of the conflicts we see today is 
the widening gap between the haves and have-nots. 
Sometimes this is not readily visible, as the fight 
for social and economic justice is often clouded by 
inter-ethnic, interreligious and other types of conflicts.

To defend the gains that we have made and to 
expand further, it is necessary for the United Nations 
to focus on narrowing the gaps in income, access to 
social services, infrastructure, land distribution and 
other critical areas. If there is one lesson to be drawn 
from efforts to achieve the Millennium Development 
Goals, it is that addressing inequality is crucial to the 
achievement of sustainable development objectives. The 
approach adumbrated in the resolution on a new global 
human order (resolution 65/120) remains relevant in the 
struggle to eradicate poverty and inequality and indeed 
the post-2015 development agenda.

In setting the stage for a post-2015 agenda, we 
must build on and expand the gains made. To this end, 
we must create an international environment that will 
facilitate the achievement of the goals that we will set 
for the future. Central to our efforts must be the focus 
on world peace. Peace and development are inseparable. 
Peace will be realized only if international law and 
the rights of nations and their sovereignty are always 
respected and upheld.

It is in this regard that I wish to view the situation 
in the Middle East. At the moment, Syria is at the 
centre of our collective concern. The war in that sister 
nation has taken thousands of innocent lives. It is an 
illusion to believe that military intervention will bring 
peace to that country. What is badly needed is political 
dialogue among the Syrian parties. The international 
community also has an important role to play. We 
welcome the agreement between Russia and the United 
States that will facilitate the destruction of chemical 
weapons held in Syria. We call on all countries that 
possess such weapons to do the same. We hope too, that 
terrorist forces operating in Syria will withdraw. After 
all, they cannot be terrorists when they were fighting 
in Afghanistan and Iraq, but freedom fighters when 
fighting the Syrian Government. A terrorist is simply 
a terrorist.

In the same way, let me say that a blow was struck 
against democracy when the coup took place in Egypt. 
However, the major world Powers, instead of condemning 
the use of such means to change Governments, chose 
to remain silent. This gave tacit support to the coup, 
which has led to violations of human rights and loss 
of innocent lives, and may lead to more protests and 
possibly violence and death. Nevertheless, it is our 
fervent hope that the people of that great brotherly 
country and their leaders, regardless of their political 
persuasion, will find a peaceful way out of the present 
difficulties.

Moreover, peace in the Middle East will not be 
realized until we have a just solution to the Palestinian 
tragedy. The Palestinian people have the right to their 
own country. We support them in their quest for the 
right to live in peace and in an independent, viable 
Palestinian State.

Turning to our own region, allow me to underscore 
that the blockade against our sister Caribbean country 
Cuba has caused serious damage to that country’s 
economy and continues to be a major obstacle to 
development. We join the call for a lifting of the 
blockade and the removal of the burden that it places on 
the Cuban people.

The adoption in April of the landmark Arms Trade 
Treaty opens the door to effective regulation of the 
international trade in conventional arms. For us in 
the Caribbean, the Treaty bears relevance not only to 
the safety and security of our citizens and to the fight 
against transnational crime, but also, in an important 
way, to our overall pursuit of sustainable development. 
The funnelling of guns into our societies is a menace 
that must be curbed in order to preserve our young 
people and our future. As one of the first countries to 
ratify the Treaty, Guyana urges all States to work to 
assure its early entry into force.

While peace is vital to development, let me hasten 
to add that socioeconomic progress coupled with 
democracy is crucial to the preservation of peace. 
Central to these principles are our people. They remain 
the most important factor for development. That is 
why my country has been increasingly investing in 
the development of our people. An examination of our 
national budget will reveal that some 30 per cent of our 
expenditure goes to the social sector. As a result, we 
have managed to achieve several of the Millennium 
Development Goals well before the time envisaged. 
We have achieved universal primary education and are 
close to achieving universal secondary education. 



We have also slashed poverty by more than half. 
Moreover, according to the Food and Agriculture 
Organization of the United Nations, we are one of the 
few countries in the world that have not only reduced 
poverty but also improved nutrition. The eradication of 
poverty and the promotion of sustainable development 
must become a key principle and objective of global 
economic governance and a guidepost for the action of 
international financial and trade institutions.

While I speak of these achievements, I would 
be remiss if I did not point out the grave challenges 
confronting us even as we seek to build on the 
foundations that have already been laid. We in the 
Caribbean have experienced major setbacks due to the 
international economic and financial crises that started 
in North America and Europe. While it appears that 
those two regions are emerging from the crises, the 
effects continue to be devastating in the Caribbean. 
Even as we continue to grapple with the effects of the 
financial crisis, we are now faced with the graduation 
and differentiation imposed by some of our international 
partners. 

We are told that as middle-income countries, 
measured by per capita gross domestic product (GDP), 
we are no longer entitled to concessionary financing. 
This is a recipe for reversing the gains made over the 
years of hard work and sacrifice. We call for a rethink 
of that position and urge that greater consideration 
be given to the special vulnerabilities of our region, 
where a country can see its entire GDP wiped out by 
a single hurricane or, as in our country in 2005, when 
60 per cent of its GDP was wiped out because of floods. 
Clearly what we need is increased cooperation with the 
international community and our development partners, 
and not less.

Another serious challenge to sustainable 
development is the impact of climate change. This is 
even more the case for small island developing States, 
which are represented in the Assembly. Some of them 
face an imminent passage to oblivion. Climate change is 
not of our making but, sadly, as small island developing 
States and low-lying coastal States, we remain the 
victims of its most adverse impacts. Unfortunately, 
instead of a reduction in the emissions of greenhouse 
gases, there has been a rise of nearly 50 per cent. This 
marked failure to take decisive action poses a threat to 
all humankind. It is tragic that while we all know that 
dangers that lurk due to global warming and climate 
change, we seem incapable of stopping ourselves. 
We therefore welcome the initiative of the Secretary-
General to convene a summit on climate change, and 
hope that it will result in a strong political consensus 
for addressing this paramount challenge of our time.

We welcome the observance of 2014 as the 
International Year of Small Island Developing States, 
and call on the international community to seize the 
chance to take a serious approach to meaningfully 
assist such States, in particular in relation to building 
resilience and disaster risk management. To that end, 
a special fund must be established and made easily 
accessible.

In setting the stage for the post-2015 development 
agenda, we believe that we should intensify efforts 
to eradicate poverty. The United Nations must not 
allow that objective to be lost among the many other 
demands that exist. The United Nations also has a role 
to play in ensuring that the poorer, smaller developing 
countries are not always put at a disadvantage at the 
level of international economic discourse and action. 
It is critical that this body pursue and encourage 
multilateral approaches to international and global 
problems. Experience has shown that even though 
the multilateral approach is often slow, it is the only 
approach that can lead to lasting peace, democracy and 
justice in our world.
